Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The  application claims priority to U.S. Provisional Application No. 62/405824, filed October 7, 2016. The claims are examined based on this priority date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more computationally efficient than” in claims 44, 47 is a relative term which renders the claims indefinite. The term “more computationally efficient than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of 

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-52 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “generating a computer-implemented representation of reduced genome”. 

Mathematical concepts recited in the claims include:
“performing a simple alignment to determine a simple alignment score” (claim 45);
“to determine a mapping quality (MapQ) score for each of the second plurality of candidate locations” (claim 35);

Mental processes recited in the claims include:
“receiving a first nucleotide subsequence of the polynucleotide” (claim 1);
“determining whether the first nucleotide subsequence aligns to a reference sequence with a first confidence” (claim 1);
“receiving a second nucleotide subsequence of the polynucleotide from the sequencing apparatus, wherein the second nucleotide subsequence comprises the first nucleotide subsequence plus one or more additional nucleotides” (claim 1);
“comparing the one or more additional nucleotides in the second nucleotide subsequence to the reference sequence if the first nucleotide subsequence is aligned to the reference sequence at the first confidence” (claim 1);
“requesting additional nucleotide reads based on the comparison of the additional nucleotides to the reference sequence" (claim 1);
 “to store data corresponding to at least one of a first plurality of candidate locations resulting from comparing the first nucleotide subsequence to the reference sequence” (claim 31); 
“to store data corresponding to at least one of a second plurality of candidate locations resulting from comparing the second nucleotide subsequence to the reference sequence” (claim 32);
“to determine a simple alignment score based on the simple alignment process” (claim 33);
comparing the second nucleotide subsequence with corresponding sequences of the second nucleotide subsequence on the reference sequence based on the first plurality of candidate locations” (claim 34);
“initiated before the sequencing reactions are completed” (claim36);
“to perform variant calling for the first nucleotide subsequence or the second nucleotide subsequence” (claim 37);
“is performed using the output of: a process used to align the first nucleotide subsequence with the reference sequence, or a process used to compare the one or more additional nucleotides in the second nucleotide subsequence to the reference sequence, based on a variant calling metric” (claim 39);
“is determined based on a number of different base types called at a position of the reference sequence” (claim 40);
“is initiated before the sequencing reactions are completed” (claim 41);
“determining the sequence of a polynucleotide having nucleotide subsequences” (claim 43);
“receiving a first nucleotide subsequence of a read from a sequencing apparatus during a sequencing run” (claim 43);
“performing a secondary analysis of the first nucleotide subsequence of the read based on a reference sequence using a first process or a second process” (claim 43);
“comparing the first nucleotide subsequence to the reference sequence to determine a first subsequence of the reference sequence that has a high degree of similarity to the first nucleotide subsequence” (claim 43);

“processing the first nucleotide subsequence to determine a first plurality of candidate locations of the read that align to the reference sequence” (claim 44);
“performing variant calling of the first nucleotide subsequence” (claim 47);
“performing variant calling on the output of the first process or the second process using a first variant calling process or a second variant calling process” (claim 47);
“-4-Int'l Application No.: 16/311,141 performing the secondary analysis of the first nucleotide subsequence of the read based on results from a prior sequencing interval of the sequencing run” (claim 52). Int'l Filing Date:December 18, 2018 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claim 28 recites “ a sequencing apparatus configured to determine the nucleotide sequence of a polynucleotide”; Claim 42 recites “implements sequencing-by-synthesis”; Claim 49 recites “providing a user with results of the secondary analysis during the sequencing run“. However, these are insignificant extra-solution activities to the judicial exception. MPEP 2106.05(g) has a guideline regarding insignificant extra-solution activity:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017). 
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) 
The claimed steps of "determine the nucleotide sequence of a polynucleotide”, “implements sequencing-by-synthesis”, and “providing a user with results of the secondary analysis during the sequencing run“ are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering and outputting, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application.

Claim 28 recites “a system” comprising of “a processor configured to execute instructions”, which sounds like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-8, 17-18, 20-21, 48-49, 52, (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere implementations of the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Boom (“METHODS AND PROCESSES FOR NON-INVASIVE ASSESSMENT OF GENETIC VARIATIONS”, US 20140242588 A1, DATE PUBLISHED 2014-08-28), further in view of Spence (“System And Method For Detecting Population Variation From Nucleic Acid Sequencing Data”, US 20160034638 A1, DATE PUBLISHED
016-02-04), and Dodt (“FLEXBAR—flexible barcode and adapter processing for next-generation sequencing platforms”, Biology 2012, 1(3), 895-905.

Claim 28 is directed to a system for sequencing polynucleotides comprising: 
a sequencing apparatus configured to determine the nucleotide sequence of a polynucleotide; 
a processor configured to execute instructions that perform a method comprising: 
receiving a first nucleotide subsequence of the polynucleotide; 
determining whether the first nucleotide subsequence aligns to a reference sequence with a first confidence; 
receiving a second nucleotide subsequence of the polynucleotide from the sequencing apparatus, wherein the second nucleotide subsequence comprises the first nucleotide subsequence plus one or more additional nucleotides; 
comparing the one or more additional nucleotides in the second nucleotide subsequence to the reference sequence if the first nucleotide subsequence is aligned to the reference sequence at the first confidence;
requesting additional nucleotide reads based on the comparison of the additional nucleotides to the reference sequence.

With respect to claim 28, Van Den Boom teaches:
A sequencing apparatus to obtains sequence reads from a sample ([0045]);
With “One or more processors and memory, which memory comprises instructions executable by the one or more processors” ([0022]) of : 
obtains the sequence reads from the sequencing apparatus” ([0022])
mapping the partial nucleotide sequence reads to reference genome sections, ([0029]).
--
comparing the partial nucleotide sequence reads mapped to a reference, thereby making a comparison, ([0029]).
–
Van Den Boom does not teach performing step a - d iteratively, 

Regarding 28(b), Van Den Boom teaches aligning a nucleotide sequence to a reference sequence but missing a “first confidence” for the alignment. Dodt teaches a “threshold on sequence similarity” (page 897, line 3), which reads on the “confidence” in the claim limitation.
Regarding 28(c and d), Dodt teaches “detects target sequences by overlap sequence alignment, based on the Needleman-Wunsch algorithm” (page 986, line -6 to -5), which suggest receiving and mapping a second nucleotide sequence that comprise the first nucleotide sequence with addition sequence. 
Regarding 28(e), Spencer teaches iteratively re-aligning the sequence data reads to the custom reference set. ([0011]). Which is equivalent to repeated a-d that also suggests extending (requesting and receiving) additional nucleotides in alignments after previous success in 28(c ) and 28(d). 

Regarding claim 29, Van Den Boom teaches “In some cases, nucleotide sequences of the partial nucleotide sequence reads are compared to a reference and sometimes a sequence match or mismatch is determined”. ([0030])

Regarding claim 30, Van Den Boom teaches a simple alignment process: “comparison include a simple comparison (e.g., match or no match between counts of partial nucleotide sequence reads for the test genomic segment and counts for the reference), mathematical comparison (e.g., ratio, percentage)” ([0570])

Regarding claim 31 and 32, Van Den Boom teaches storing the alignment locations associated to the sequence ID in a database “In some cases, the barcodes or signatures, and the corresponding sequences that they represent, are stored in a database. In embodiments where partial nucleotide sequence reads are mapped, the pattern of identified nucleobases or nucleobase classes in each partial nucleotide sequence read can be matched to a particular barcode or signature reference. Since the barcode or signature reference often represents a known sequence in a reference genome, the partial sequence reads can thus be mapped to a particular locus or genome section in a reference genome” ([0291]).

Regarding claim 33, Van Den Boom teaches “In some embodiments, a partial nucleotide sequence read is of sufficient length to map to a reference genome section” ([0289]); “In some embodiments, the partial nucleotide sequence read length is at least about 15 nucleobases to about 40 nucleobases”. ([0289]). The short reads 15-

Regarding claim 34, Spencer teaches iterative mapping ([0158], Fig. 15)  

Regarding claim 35, Van Den Boom teaches obtaining the mapping quality scores from the alignments “Mapping nucleotide sequence reads (i.e., sequence 
information from a fragment whose physical genomic position is unknown) can be performed in a number of ways, and often comprises alignment of the obtained 
sequence reads with a matching sequence in a reference genome (e.g., Li et al.,  "Mapping short DNA sequencing reads and calling variants using  mapping 
quality score, Genome Res., 2008 Aug. 19). " ([0279])

Regarding claim 36, Van Den Boom teaches real time sequencing “In some cases, the partial nucleotide sequence reads are obtained by real time sequencing” ([0039]).

Regarding claim 37, Spencer teaches variant calling ([0109], Fig. 2).

Regarding claim 38, 39, Spencer teaches variant calling ([0109], Fig. 2) through iterative refinement in sequence mapping (Fig. 3).

Regarding claim 40, Van Den Boom teaches “ In some cases, the genetic variation is a nucleic acid sequence variation” ([0009]), which suggests the different base types at the same reference sequence location.

Regarding claim 41, Van Den Boom teaches real time sequencing “In some cases, the partial nucleotide sequence reads are obtained by real time sequencing” ([0039]). Which suggests the  sequencing can be initiated any time during the sequence analysis.

Regarding claim 42, Van Den Boom teaches the sequencing-by-synthesis method ([0235]).

Claim 43 is directed to a computer-implemented method for determining the sequence of a polynucleotide having nucleotide subsequences, the method comprising:
receiving a first nucleotide subsequence of a read from a sequencing apparatus during a sequencing run; 
performing a secondary analysis of the first nucleotide subsequence of the read based on a reference sequence using a first process or a second process, wherein the second process is more computationally efficient than the first process in performing the secondary analysis, and wherein the secondary analysis comprises: 
comparing the first nucleotide subsequence to the reference sequence to determine a first subsequence of the reference sequence that has a high degree of similarity to the first nucleotide subsequence; 
determining if the sequencing apparatus should and controlling the sequencing apparatus to generate additional nucleotide reads or terminate the sequencing run.
With respect to claim 43, Van Den Boom teaches:
obtains the sequence reads from the sequencing apparatus” ([0022])
mapping the partial nucleotide sequence reads to reference genome sections, ([0029]).
comparing the partial nucleotide sequence reads mapped to a reference, thereby making a comparison, ([0029]).
real time sequencing “In some cases, the partial nucleotide sequence reads are obtained by real time sequencing” ([0039]).

With respect to claim 44, Spencer teaches iteratively re-aligning the sequence data reads to the custom reference set. ([0011]). 

With respect to claim 45, Van Den Boom teaches a simple alignment process: “comparison include a simple comparison (e.g., match or no match between counts of partial nucleotide sequence reads for the test genomic segment and counts for the reference), mathematical comparison (e.g., ratio, percentage)” ([0570])

Regarding claim 46, Van Den Boom teaches storing the alignment locations associated to the sequence ID in a database “In some cases, the barcodes or signatures, and the corresponding sequences that they represent, are stored in a database. In embodiments where partial nucleotide sequence reads are mapped, the pattern of identified nucleobases or nucleobase classes in each 

Regarding claim 47 and 48, Spencer teaches variant calling ([0109], Fig. 2) through iterative refinement in sequence mapping (Fig. 3).

Regarding claim 49, Spencer teaches iterative mapping ([0158], Fig. 15).

Regarding claim 50, 51, Spencer teaches iterative mapping and remapping with additional SNV identifications. ([0031], Fig. 16)

Regarding claim 52, Spencer teaches variant calling ([0109], Fig. 2) through iterative refinement in sequence mapping (Fig. 3), and iterative mapping and remapping with additional SNV identifications. ([0031], Fig. 16)

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Dodt’s alignment confidence threshold, overlapped alignment operation; and Spencer’s method of iterative sequence analyzing and variant calling, and combine it with Van Den Boom’s system of real-time sequencing apparatus and sequence .


Conclusion

No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (“METHODS AND PROCESSES FOR NON-INVASIVE ASSESSMENT OF GENETIC VARIATIONS“, US 20140180594 A1, DATE PUBLISHED 2014-06-26); DECIU (“METHODS AND PROCESSES FOR NON-INVASIVE ASSESSMENT OF GENETIC VARIATIONS“, US 20130338933 A1, DATE PUBLISHED 2013-12-19); Oliver (“Bioinformatics for Clinical Next Generation Sequencing”, Clinical Chemistry 61:1, 124–135 (2015).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631